..   -.




                  OFFICE      OF   THE    ATTORNEY     GENERAL   OF TEXAS
                                              AUSTIN




     Ron.    Vocdard   Bass
     countyAttorney
     Wichita     County
     Wichita     Falls, Texas
     Dear Sir:                 Opinion llo. O-6982
                               Ret Conatructlon    of Sec. 6,
                                     Article 1, Senate Bill 167

                                         applications vlth
                                         ment of Education

                    Your request for op
     fully     considered by this depa
     quest     a8 follows:




                                                    legislature   provldes,
                                                 applications   muat be
                                             partment not later than

                            eceipt and acceptance of such
                            e County Superintendent prior to
                          a euffiolsnt  compllanoe to 8ecure
            State Aid or is a strict   compliance, e.g. filing
            with the State department by that date neceaaary?”
.     .




    Hon. Woodard Bass - Page 2


                  Article    2696, Vernon’s   Annotated Texas Civil     Statutes,
    provides     as follovsr
                    “Any child lavfully     enrolled   in any district
             or independent district,       may by order of the county
             superintendent,   be transferred       to the enrollment
             of any other district       or independent district     in
             the same county upon a written application          of the
             parent or guardian or person having lavful con-
             trol of such child,     filed vith the county superin-
             tendent; provldod that any district         or independent
             district   being dissatisfied     vlth any transfer made
             by the county superintendent        may appeal from such
             action to the county board of trustees of said
             county vho shall hsve the right ti armul and cancel
             the transfer alloved by the county superintendent.
                    “The applicant shall stats In said applica-
             tion that it la his. bona fide intention  to send
             said child to the school to which the transfer     is
             asked.
                    “Upon the certification     of the transfer     of
             any child,   from one district     to another district,
             by the county superintendent       of the county In vhich~
             the child resldea at the time of the transfer,            the
             State Department of Education shall authorize the
             State Treasurer to pay over directly         the per caplta
             apportionment,   in independent districts        of five
             hundred (500) or more scholastic       population,     to the
             district   to which such child is transferred;         and in
             all other districts,      to county superintendents,       to
             be paid by him to the respective       districts    to which
             such children are transferred;       provided, no trans-
             fer shall bs made after August 1st.         Acts 1905
             p. 263; Acts 1935, 44th Leg. p. 488, ch. 201, 41."
                  Section 6, Article   I, Senate Bill      167, 49th Legis-
    lature     of Texas, reads as follovsr
                   "lo adjustments of transfers   or cen3us channes
             made after November 1st of the current school year
             shall be recognized   in making grants of any type of
             aid under the provisions   of this Act.”
.     .




    Hon. Woodard    BaS8   - Page 3


               There can be no doubt but what Section 6, Article
    I, supra, is a mandatory statute        and one highly penal in
    nature.    It clearly    eatabllshes   a "deadline time In vhlch
    "adjustments    of tr&sfers      or census changes" must be made.
    See Opinion No. g-6953 of thle department. vhich dealt vlth a
    fact situation     vherein an independsntschool      district  rendered
    a scholastic    roll to the county superintendent;       the census
    taker having by error dated tvo birth dates a year later than
    the true dates vere; the county superintendent          struck off
    the names of the two children        vhose birth dates vere lmpro-
    perly dated; the roll was aent in to the State Superintendent
    prior to November 1st; the error vas later discovered          and the
    county superintendent       after Hovember 1st made a change and
    sent in a corrected      roll to the State Superintendent.      Upon
    said fact situation      it vas held in Onlnlon No. 04953 that
    the corrected    and changed scholastlc'roll      V&filed-too     late
    under Article    I. Section 6. supra.      We enclose herevlth a
    copy of saLd opinion.
              We think Opinion No. O-6953 is correct and re-
    affirm sane, hovever,    for the reasons hereinafter  pointed
    out, it is our opinion that neither opinion No. O-6953 nor
    Section 5 of Article   I, supra, have any application   to the
    fact situation   about vhioh you inquire.
              The facta stated by you reveal merely that transfera
    of ninety six scholastics     vere received and accepted by the
    county superintendent    prior to August 1, 1945 (on July 24,
    1945) and were not protested      to the County Board, and said
    ninety six transfers    vere not transmitted     to the State De-
    partment of Education until November 11, 1945.           There vas no
    change, correction    or adjustment of aqld transfers       ma&e in '~
    any vay; ninety six scholastics       were transferred    and no
    change, correction    or modification    or adjustment of the number
    of transfers   vas sought by the school.       It ia our view that in
    such situation   there is not involved any Hadjustmenta of trans-
    fers3 as contemplated by Section 6 of Article          I, supra.
              Uebater's     Nev International Dictionary,  Second Edi-
    talon, unabridged,     in defLning the term "adjuatmant" atates aa
    follovs?
              1.   "Act or process of adjusting,   or state of
                   being adjusted; rpecif..   the bringing of a thing
                   or things into proper or exact position   or con-
 -




Hon. Wocdard Bass - Page 4


        dltlon;   arrangement; settlement;          as,   adjustment     of the
        calendar;   an amicable adjustment.
              *. . .

               “3. Bookkeeping.    An entry or entries to
        correct    or modify accounts,  esp. entries made at
        the end of a period to show the true condition
        at that time.
                "SpL    Suiting,    fitting,    arrangement,
        regulation,     settlement,      adaptation,   disposition,
        rectification."
             The distinction    betveen en "adjustment"    of assessments
and a ere-assessment"       is that an adjustment is a correction      of .
inequalities    in the original     assessment of the various lands,
vNle a "re-assessment"        is a new determination    of the benefits.
Broadway Main Street Bridge District         v. Mortgage Loan & In-
surance Agency, 112 S. W. (2) 648, 649, 195 Ark. 390.           Words
I%Phrases, Vol. 2, pp. 424,425.
            Having concluded that there is no 'adjustment                     of trans-
fers'  involved In your fact situation,    it is our opinion                   that
Section 6 of Article    I, supra, is no bar to the right of                    Burk-
burnett Independent School District     to receive State aid                   for the
scholastic   transfers  inquired about.
                                                     Very truly       yours
                                               ATTORNEYOENERAL
                                                             OFTEXAS




                                               BY     .     Wm, J. Fanning
                                                                  Aseiataat